Order entered September 15, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01199-CR

                                MARK MCCAY, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F11-00694-K

                                         ORDER
       The Court DENIES appellant’s September 11, 2014 motion to accept the synopsis of trial

testimony and the appellant’s brief as filed. The inclusion of the 83-pages of testimony in an

appendix does not comply with Texas Rule of Appellate Procedure 38.1.

       We GRANT appellant’s September 11, 2014 motion to extend time to file the redrawn

brief. We ORDER the redrawn brief filed by OCTOBER 30, 2014.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE